Citation Nr: 1647676	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for service-connected degenerative disc disease of the thoracolumbar spine, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her sister 


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1989 to January 1999. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran filed a timely Notice of Disagreement (NOD) in May 2009.  The RO issued a Statement of the Case (SOC) in February 2012.  The Veteran filed a timely VA Form 9 Substantive Appeal in March 2012.   

The Veteran testified before the undersigned in August 2016 and a copy of that transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed her claim in March 2008.  In her May 2009 NOD, she reported that she was seeking a higher rating for her back condition based on incapacitating episodes.  

The Veteran's last VA spine examination was conducted in September 2010.  She was diagnosed with compression fracture of the T9 vertebral body and thoracic degenerative disc disease.

During her August 2016 hearing, the Veteran testified that her degenerative disc disease of the thoracolumbar spine has worsened.  She reported that she was taking prescription medication, Tramadol, about four times a day for pain.  She reported that she had taken the medication for approximately three years.  She testified that her pain inhibited her from doing certain activities; she reported that she only went to work and home and that she spent most of her time at home.  She reported that she had difficulty cleaning and shopping and that she used a cane for ambulation.  She also reported that she had purchased a back brace for work and for her car.  She further testified that she avoided stairs and had difficulty carrying things like laundry upstairs.  The Veteran's sister indicated that she lived with the Veteran and helped her around the house and yard.  She also reported that the Veteran took a handful of pills in the morning before work; additionally, she said that if the Veteran's back spasms are severe on any given day, the Veteran will not go to work.  The Veteran had purchased a special couch, mattress, and pillows to help ease the pain.  The Veteran testified that she had difficulty sitting for long periods of time; in so stating, she reported that her job at the Social Security Administration required that she sit all day.  The Veteran also reported that she had not received a VA examination for her back since 2010.   

Additionally, the Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  This holding establishes that these additional requirements must be met prior to finding that a VA examination is adequate.  Id.  The VA examination does not comply with Correia.  

Given the Veteran's testimony regarding the severity of her degenerative disc disease, the length of time since the Veteran's most recent examination, and because there are no treatment records that fully addresses the disability picture as required under Correia, the Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's thoracic degenerative disc disease.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's thoracolumbar spine degenerative disc disease, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Schedule a new examination to evaluate the severity of the service connected degenerative disc disease of the thoracolumbar spine.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the degenerative disc disease of the thoracolumbar spine results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




